         Case 1:20-cv-00184-CWD Document 14 Filed 04/23/20 Page 1 of 3




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN, ISB #3586
Chief, Civil Litigation Division

W. SCOTT ZANZIG, ISB #9361
DAYTON P. REED, ISB #10775
Deputy Attorneys General
954 W Jefferson, 2nd Floor
P.O. Box 83720
Boise, ID 83720-0010
Telephone: (208) 334-2400
Facsimile:    (208) 854-8073
steven.olsen@ag.idaho.gov
scott.zanzig@ag.idaho.gov
dayton.reed@ag.idaho.gov

       Attorneys for Governor of the State of Idaho Bradley Little; Sherri Ybarra; the Individual
       Members of the State Board of Education; Boise State University; Marlene Tromp; and
       the Individual Members of the Idaho Code Commission

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 LINDSAY HECOX, and JANE DOE with
 her next friends JEAN DOE and JOHN                 Case No. 1:20-cv-00184-CWD
 DOE,
                                                    NOTICE OF APPEARANCE
                       Plaintiffs,

       v.

 BRADLEY LITTLE, in his official
 capacity as Governor of the State of Idaho;
 SHERRI YBARRA, in her official capacity
 of the State of Idaho and as a member of the
 Idaho State Board of Education; THE
 INDIVIDUAL MEMBERS OF THE
 STATE BOARD OF EDUCATION, in
 their official capacities; BOISE STATE
 UNIVERSITY; MARLENE TROMP, in
 her official capacity as President of Boise
 State University; INDEPENDENT
 SCHOOL DISTRICT OF BOISE CITY #1;
 COBY DENNIS, in his official capacity as



NOTICE OF APPEARANCE - 1
         Case 1:20-cv-00184-CWD Document 14 Filed 04/23/20 Page 2 of 3




 superintendent of the Independent School
 District of Boise City #1; THE
 INDIVIDUAL MEMBERS OF THE
 BOARD OF TRUSTEES OF THE
 INDEPENDENT SCHOOL OF DISTRICT
 OF BOISE CITY #1; in their official
 capacities; THE INDIVIDUAL
 MEMBERS OF THE IDAHO CODE
 COMMISSION, in their official capacities,

                       Defendants.


       NOTICE IS HEREBY GIVEN that Steven L. Olsen, W. Scott Zanzig, and Dayton P.

Reed, Deputy Attorneys General, appear as an attorneys of record for Defendants Governor of

the State of Idaho Bradley Little; Sherri Ybarra; the Individual Members of the State Board of

Education; Boise State University; Marlene Tromp; and the Individual Members of the Idaho

Code Commission in the above-referenced matter.

       DATED this 23rd day of April, 2020.

                                                  STATE OF IDAHO
                                                  OFFICE OF THE ATTORNEY GENERAL


                                             By: /s/ Steven L. Olsen
                                                 STEVEN L. OLSEN
                                                 Deputy Attorney General


                                             By: /s/ W. Scott Zanzig
                                                 W. SCOTT ZANZIG
                                                 Deputy Attorney General


                                             By: /s/ Dayton P. Reed
                                                 DAYTON P. REED
                                                 Deputy Attorney General




NOTICE OF APPEARANCE - 2
         Case 1:20-cv-00184-CWD Document 14 Filed 04/23/20 Page 3 of 3




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on April 23, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the
following persons:

 Richard Eppink                                Elizabeth Prelogar
 AMERICAN CIVIL LIBERTIES UNION                COOLEY LLP
 OF IDAHO FOUNDATION                           1299 Pennsylvania Ave., NW
 P.O. Box 1897                                 Suite 700
 Boise, ID 83701                               Washington D.C. 20004-2400
 REppink@acluidaho.org                         eprelogar@cooley.com

 Gabriel Arkles                                Andrew Barr
 Jame Esseks                                   COOLEY LLP
 Chase Strangio                                380 Interlocken Crescent, Ste. 900
 AMERICAN CIVIL LIBERTIES FOUNDATION           Broomfield, CO 80021-8023
 125 Broad St.                                 abarr@cooley.com
 New York, NY 10004
 garkles@aclu.org                              Catherine West
 jesseks@aclu.org                              LEGAL VOICE
 cstrangio@aclu.org                            907 Pine Street, Unit 500
                                               Seattle, WA 98101
 Kathleen Hartnett                             cwest@legalvoice.org
 COOLEY LLP
 101 California Street, 5th Floor
 San Francisco, CA 94111-5800
 khartnett@cooley.com


                                                /s/ Steven L. Olsen
                                                STEVEN L. OLSEN




NOTICE OF APPEARANCE - 3
